Campbell, J.
Kittridge sued Miller in replevin for the skin of a fox, which he claimed because the animal was first started and wounded by him, and chased to earth by his dog, and finally caught by the dog and killed by his help. As there is no evidence whatever tending to show that Miller had or claimed any interest in, or control over, the skin, there was no ground for an action of replevin, and we shall not discuss the respective interests of the several men and dogs that killed the fox.
This case, which involved only one dollar and a half, was brought in the circuit court, and not before a justice. While the former may have jurisdiction it certainly ought not to have it, and probably was not intended to have it. Such a case should not have been brought there, and is evidently a matter of bad feeling and not of serious grievance. Neither the public nor the parties should have been put to the expense of such a litigation.
The judgment must be affirmed with costs.
Marston, C. J. and G-raves, J. concurred.